Motion Granted; Dismissed and Memorandum Opinion filed April 30, 2013.




                                         In The

                      Fourteenth Court of Appeals

                                NO. 14-13-00186-CV

                             GAY HUNGER, Appellant

                                           V.

                DOW CORNING CORPORATION AND
           DOW CORNING WRIGHT CORPORATION, Appellees

                      On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Cause No. 1992-25394IS


                MEMORANDUM                            OPINION
      This is an appeal from an order signed January 29, 2013. On April 17, 2013,
appellant, Gay Hunger, filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and Busby.